CANADY, J.,
concurring in part and dissenting in part.
I disagree with the majority on three points.
First, I dissent from the majority’s determination with respect to the rule provisions imposing term limits on the chief judges of the circuit courts and of the district courts. I would repeal the term limit provisions in Florida Rules of Judicial Administration 2.210(a)(2)(F) and 2.215(c). These provisions have been met with the expression of overwhelming opposition. And no case whatsoever has been made that these term limits are necessary or will be beneficial to the effective administration of justice in Florida.
Second, I dissent from the Court’s decision not to revisit the provisions of rule 2.220(b), which relate to the Florida Conference of Circuit Judges. I would repeal *1214the provisions of rule 2.220(b) and undertake further study of the matter in consultation with Florida’s circuit court judges.
Finally, I dissent from the Court’s decision not to revise rule 2.244(c)(3), which creates the Unified Compensation Committee, to provide for membership of a representative of the circuit court chief judges. The chief judges play a crucial role in the administration of the judicial branch, and their input on this committee would be very valuable.
I otherwise concur in the Court’s order.